Case 5:18-cv-00148-RWS-CMC Document 21 Filed 10/21/20 Page 1 of 3 PageID #: 83




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  CHRISTOPHER FUENTES,                            §
                                                  §
                                                  §    CIVIL ACTION NO. 5:18-CV-00148-RWS
                Petitioner,                       §
                                                  §
  v.                                              §
                                                  §
  DIRECTOR TDCJ,                                  §
                                                  §
                Respondent.                       §

                                              ORDER

        Petitioner Christopher Fuentes, a prisoner currently confined at the Allred Unit of the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

 petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The Court referred this matter to

 the Magistrate Judge, who recommends denying the petition. Docket No. 19 (“Report and

 Recommendation”).

        The Court has received and considered the Magistrate Judge’s Report and

 Recommendation, along with the record, pleadings and all available evidence. The petitioner

 acknowledged receiving the Report and Recommendation on May 13, 2020. Docket No. 20.

 Neither party objected to the Report and Recommendation.

        Because no objections to the Magistrate Judge’s Report have been filed, neither party is

 entitled to de novo review by the District Judge of those findings, conclusions and

 recommendations, and except upon grounds of plain error, they are barred from appellate review

 of the unobjected-to factual findings and legal conclusions accepted and adopted by the District
Case 5:18-cv-00148-RWS-CMC Document 21 Filed 10/21/20 Page 2 of 3 PageID #: 84




 Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc).

         Nonetheless, the Court has reviewed the petition and the Magistrate Judge’s Report and

 Recommendation and agrees with the Report and Recommendation. See United States v. Raddatz,

 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the magistrate’s

 proposed findings of fact and recommendations ‘such weight as [their] merit commands and the

 sound discretion of the judge warrants.’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)).

         Additionally, in this case, the petitioner is not entitled to the issuance of a certificate of

 appealability. An appeal from a judgment denying federal habeas corpus relief may not proceed

 unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b).

 The standard for granting a certificate of appealability, like that for granting a certificate of

 probable cause to appeal under prior law, requires the petitioner to make a substantial showing of

 the denial of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000);

 Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880,

 893 (1982). In making that substantial showing, the petitioner need not establish that he should

 prevail on the merits. Rather, he must demonstrate that the issues are subject to debate among

 jurists of reason, that a court could resolve the issues in a different manner, or that the questions

 presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84; Avila

 v. Quarterman, 560 F.3d 299, 304 (5th Cir. 2009). If the petition was denied on procedural

 grounds, the petitioner must show that jurists of reason would find it debatable: (1) whether the

 petition raises a valid claim of the denial of a constitutional right, and (2) whether the district court

 was correct in its procedural ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt

 regarding whether to grant a certificate of appealability is resolved in favor of the petitioner, and



                                               Page 2 of 3
Case 5:18-cv-00148-RWS-CMC Document 21 Filed 10/21/20 Page 3 of 3 PageID #: 85




 the severity of the penalty may be considered in making this determination. See Miller v. Johnson,

 200 F.3d 274, 280-81 (5th Cir. 2000).

        The petitioner has not shown that any of the issues raised by his claims are subject to debate

 among jurists of reason, or that a procedural ruling was incorrect. In addition, the questions

 presented are not worthy of encouragement to proceed further. The petitioner has failed to make
      .
 a sufficient showing to merit the issuance of a certificate of appealability. A certificate of

 appealability will not be issued.

        It is accordingly

        ORDERED that the Magistrate Judge’s Report and Recommendation (Docket No. 19) is

 ADOPTED as the opinion of this Court and Fuentes’s petition for writ of habeas corpus is

 DENIED. It is further

        ORDERED that all motions not previously ruled on are DENIED AS MOOT.

         So ORDERED and SIGNED this 21st day of October, 2020.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 3 of 3
